FILED
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE
                                                  January 21, 1998
                        NOVEMBER 1997 SESSION
                                                 Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk

LONNIE SIMPSON,                   )
                                  )
           Appellant,             )    C.C.A. No. 03C01-9702-CR-00082
                                  )
vs.                               )    Hamblen County
                                  )
STATE OF TENNESSEE,               )    Hon. James E. Beckner, Judge
                                  )
           Appellee.              )    (Post-Conviction)
                                  )



FOR THE APPELLANT:                     FOR THE APPELLEE:

DOUGLAS JENKINS                        JOHN KNOX WALKUP
Attorney at Law                        Attorney General & Reporter
P.O. Box 724
Morristown, TN 37814                   CLINTON J. MORGAN
                                       Assistant Attorney General
                                       Criminal Justice Division
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493

                                       C. BERKELEY BELL, JR.
                                       District Attorney General

                                       VICTOR VAUGHN
                                       Asst. District Attorney General
                                       510 Allison St.
                                       Morristown, TN 37814




OPINION FILED: ____________________


AFFIRMED - RULE 20

CURWOOD WITT
JUDGE
                                      OPINION

              The petitioner, Lonnie Simpson, appeals the Hamblen County Criminal

Court's denial of his petition for post-conviction relief. The convictions under attack

resulted from Simpson's guilty pleas to two counts of the crime of robbery. In his

petition, Simpson claimed he was denied the effective assistance of counsel

because his attorney did not adequately investigate his case; therefore, he had no

choice but to plead guilty. Following a hearing at which Simpson presented his own

testimony as well as that of several witnesses whom he claimed his attorney should

have contacted, the lower court found that Simpson's guilty pleas were "intelligently,

voluntarily and understandably entered into," rather than being the product of

counsel's ineffectiveness. As such, the court dismissed the petition.



              In a post-conviction proceeding filed after May 10, 1995, such as the

case at bar, the petitioner has the burden of establishing his claims by clear and

convincing evidence. Tenn. Code Ann. § 40-30-210(f) (1997). A trial court's

findings of fact following a post-conviction hearing have the weight of a jury verdict.

Bratton v. State, 477 S.W.2d 754, 756 (Tenn. Crim. App.1971). On appeal, those

findings are conclusive unless the evidence preponderates against the judgment.

Butler v. State, 789 S.W.2d 898, 900 (Tenn. 1990).



              The lower court determined from the evidence of record that the

petitioner's former counsel fulfilled his duties of investigation to the extent which

should be expected of a reasonably prudent attorney and that he yielded to the

petitioner's wishes to plead guilty and obtained the best plea agreement possible.

The evidence on appeal does not preponderate to the contrary.



              We find no error of law requiring reversal. The judgment of the lower

court is affirmed pursuant to Court of Criminal Appeals Rule 20.




                                          2
                                  _________________________________

                                  CURWOOD WITT, JUDGE




CONCUR:




_______________________________

JOSEPH B. JONES, PRESIDING JUDGE




_______________________________

PAUL G. SUMMERS, JUDGE




                                  3